Citation Nr: 1505464	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  13-03 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine disability. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1972 to April 1976. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs, Regional Office, located in Montgomery, Alabama (RO).  In that rating decision, the RO awarded service connection for lumbar spine disability and assigned an initial 10 percent evaluation.  In addition, the RO reopened the previously denied claim for entitlement to service connection for bilateral hearing loss based on new and material evidence but confirmed and continued the denial of the underlying claim.  

Irrespective of the RO's decision to reopen the previously denied claim, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).  The matter has been re-characterized as shown on the first page. 

In September 2014, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder. 

Although an unappealed rating decision in October 2012 denied entitlement to TDIU, in light of contentions in the record, the issue of entitlement to a TDIU has been added to the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (wherein the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.)

A review of the documents contained on the Virtual VA paperless claims processing system have been considered in conjunction with this appeal. 

The issues of entitlement to an initial increased rating for lumbar spine and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1998 rating decision, the RO reopened but confirmed and continued the denial of the Veteran's claim for entitlement to service connection for bilateral hearing loss because the evidence of record failed to demonstrate that his pre-existing hearing loss was aggravated by his period of service.  The Veteran was notified of this decision later that month, but he did not appeal this decision.

2.  The additional evidence associated with the claims folder subsequent to the RO's June 1998 rating decision relates to an unestablished fact (additional lay statement and testimony regarding the in-service injury and possible worsening of his hearing acuity due to in-service injury) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

3.  The Veteran's hearing loss disability was demonstrated on his June 1972 examination prior to entrance into active service.  The presumption of sound does not apply.  

4.  There is clear and unmistakable evidence that the Veteran's bilateral hearing loss disability did not increase in severity beyond the natural progress of the disease during his period of service.


CONCLUSIONS OF LAW

1.  The June 1998 RO rating decision which declined to reopen the Veteran's previously denied claim for service connection claim for bilateral hearing loss is final; and new and material evidence has been received to reopen the Veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104 3.156, 20.1103 (2014).

2.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007).

Here, given the Board's favorable disposition of Veteran's request to reopen his previously denied claim for bilateral hearing loss, any lapse in duties to notify or assist has not prejudiced the claim. 

With respect to the Veteran's underlying claim for service connection for bilateral hearing loss, VA sent a letter to the Veteran in November 2010 that addressed the notice elements concerning his claim.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determined the disability rating and the effective date for the award of benefits if service connection was to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

 In addition to its duty to notify, or inform, the Veteran with regard to his claims, VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the available record includes service treatment records and post-service VA medical treatment reports.  To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fully informed adjudication of the Veteran's claims.  The Board finds that the notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There is no evidence that any additional relevant treatment records exist, and the Veteran has not so alleged. 

VA provided the Veteran with VA audiology examination in May 2011 and obtained a VA medical opinion in May 2012.  In the 2011 examination report, the VA examiner recorded the Veteran's reported medical history and audiometric findings from clinical evaluation.  The 2011 VA examiner stated that a medical opinion could not be rendered because the claims folder was unavailable for review.  In the May 2012 VA medical opinion report, the VA examiner noted a review of he claims folder, including the findings from the 2011 VA examination report, and provided a medical conclusion with supporting medical rational statement.  The Board therefore concludes that the 2012 VA medical opinion report is adequate for adjudication purposes.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran testified during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2) .  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and no prejudice has been identified in the conduct of the Board hearing.

For the foregoing reasons, the Board finds that VA has satisfied its duty to notify and its duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Petition to Reopen Previously Denied Claim 

The Veteran seeks entitlement to service connection for bilateral hearing loss.  Implicit in the claim is his petition to reopen the previously denied claim for entitlement to service connection for bilateral hearing loss.

VA must reopen the claim and review its former disposition, when new and material evidence is presented or secured with respect to a claim that has been disallowed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the RO denied the Veteran's original claim for entitlement to service for bilateral hearing loss in an October 1984 rating decision.  The Veteran's bilateral hearing loss claim was denied because the evidence failed to show that his pre-existing hearing loss was permanently aggravated by his period of service.  In October 1997, the Veteran sought to reopen his previously denied claim for service connection for bilateral hearing loss, but the RO in a June 1998 rating decision declined to reopen his claim based on the lack of receipt of new and material evidence.  Although the RO provided notice of the denial, the Veteran did not initiate appeals to these rating decisions.  The October 1984 and June 1998 rating decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. 

The Veteran now seeks to reopen his previously denied claim for service connection.  Upon review of the record, the Board finds that the evidence received since these last final rating decisions is new and material.  Specifically, the evidence of record now contains additional lay statements as well as testimony from the Veteran regarding his April 1974 in-service injury when he fell approximately forty feet, he landed head-first on a row of cinder blocks, and he later experienced difficulty understanding what others were saying.  The Veteran stated that he sought treatment in service for decreased hearing acuity following his April 1974 injury.   He further reports that he was informed by the treating service provider that his current hearing problems were related to pressure in his ears from the head injury and his hearing would either get better or get worse over time.  The Veteran believes that his hearing loss has worsened as result of his in-service injury.  See November 2010 statement in support of the case as well as September 2014 Board hearing transcript, pages 3 to 5. 

The Veteran's lay statement and testimony added to the claims folder since the last final rating decision relates to an unestablished fact (permanent worsening of pre-existing condition by period of service), and that is necessary to substantiate each of the claim.  Again, the Board notes that the credibility of the Veteran's statement about his conversation with the treating service examiner, although not its weight, is presumed.  See Justus, 3 Vet. App. at 513.  That evidence is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for entitlement to service connection for bilateral hearing loss.  See Shade v. Shinseki, 24 Vet.App. 110 (2010). 

Thus, the Board finds that the newly submitted lay statements and medical evidence relate to the unestablished fact necessary to substantiate the Veteran's previously denied claim.  As such, and presuming its credibility, the evidence received since the last final rating decision, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the claim of entitlement to service connection for bilateral hearing loss.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108.  The Board will now turn to the merits of the underlying claim.

3.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including organic diseases of the central nervous system, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Essentially, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

In addition to the rules regarding service connection in general, there are additional considerations for addressing claims of entitlement to service connection for hearing loss. 

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability.  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for bilateral hearing loss.  He asserts that his current bilateral hearing loss had an onset in service, and he denies any history of hearing problems prior to his entrance into service.  He reports that during his period of service, he sustained a head injury when he fell forty feet down and landed head-first on a row of cinder blocks.  He further reports that shortly after his injury he first notice problems with "echoing" and difficulty hearing when others were speaking to him.  He sought treatment during service for his ongoing hearing problems following the head injury.  He was informed by a treating service physician that his hearing problems were associated with pressure in his ears from his injury and his hearing would either get better or worse over time.  The Veteran believes that his hearing problems have progressively worsened since his in-service injury.  See statement from the Veteran dated in November 2010 and testimony from September 2014 Board hearing as well as the Veteran's reported history recorded in the report of an October 1983 and a May 2011 VA audiology examination reports.  

A review of the Veteran's June 1972 enlistment examination shows that the audiology test findings met the auditory threshold criteria for bilateral hearing disability with pure-tone threshold of 45 decibels at 4,000 Hertz in both ears.  See 38 C.F.R. § 3.385.  Here, the evidence shows that the Veteran had pre-existing bilateral hearing loss for VA compensation purposes prior to his entrance into active service in June 1972.  Although he contends otherwise, the finding of hearing loss disability is based on audiometric findings and goes beyond lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  As such, there is no presumption of soundness at service entry with respect to this condition.  38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 238 (1994).  

A pre- existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  The questions on appeal now become whether there is evidence of increase in disability during service, and whether there is clear and unmistakable that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1111.  

The Board will now turn to the question of whether there was evidence of increase in the Veteran's hearing loss disability during his period of service.   The available service treatment records confirm that in April 1974, the Veteran sustained a head injury when he fell forty feet and landed on cinder blocks.  In March 1975, the Veteran complained of hearing loss problems since the April 1974 injury.  The audiometric findings from a March 1975 periodic examination revealed pure-tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz , were as follows: 15, 15, 15, N/A, and 65 decibels in the right ear; and 30, 30, 30, N/A, and 60 decibels in the left ear. 

The Veteran underwent a three-day audiology test which reflected varying severity of decreased hearing loss, but always consistently showing hearing loss disability as defined by VA in both ears.  The audiometric findings from the first day test revealed pure-tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 35, 30, 20, N/A, and 55 decibels in the right ear; and 35, 30, 15, N/A, and 55 decibels in the left ear.  The audiometric findings from the second day test revealed pure-tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz , were as follows: 35, 30, 20, N/A, and 55 decibels in the right ear; and 40, 30, 35, N/A, and 65 decibels in the left ear.  The audiometric findings from the first day test revealed pure-tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 30, 30, 20, N/A, and 55 decibels in the right ear; and25, 25, 20, N/A, and 55 decibels in the left ear.   The Veteran underwent further audiology testing in April 1975 and in May 1975 which continued to reflect bilateral hearing loss disability.  In a May 1975 audiology consultation report, it was noted that the results from the audiometric testing revealed the Veteran had high frequency sensorineural hearing loss at 4000 Hertz and above. 

The Veteran was afforded an examination prior to his separation in February 1976.  The report shows that the Veteran's ears were evaluated as abnormal and involved mild high frequency hearing loss.  The audiometric findings in February 1976 revealed pure-tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz , were as follows: 15, 10, 10, N/A, and 40 decibels in the right ear; and 5, 10, 10, N/A, and 35 decibels in the left ear.  In a February 1976 medical board report, it was determined that the Veteran sustained injuries in April 1974, he had mild high frequency sensorineural hearing loss, and he was no longer fit for military service.  The Veteran was medically discharged from service. 

Despite the evidence of slightly improved audiometric results at the time of the Veteran's separation in February 1976, the Board cannot ignore the medical evidence of in-service injury as well as the audiometric findings reflecting decreased hearing acuity in March 1975, April 1975, and May 1975.  As such, the Board finds that there is evidence of an increase in severity of the Veteran's bilateral hearing loss disability during his period of service.  The remaining question on appeal is whether there is clear and unmistakable that the increase in disability was either temporary or not beyond the natural progress of the disease.  38 U.S.C.A. § 1111.  

The Board again acknowledges the service treatment records corroborated the Veteran's lay assertions that he experienced decreased hearing acuity following his April 1974 injury.  However, the evidence clearly and unmistakably demonstrates that the in-service decrease in his hearing acuity only reflect a temporary flare-up of his pre-existing bilateral hearing loss and does not demonstrate a permanent aggravation beyond the natural progression of the disease.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  In this regard, at the time of his separation from service, his audiology test results actually reflected a slight improvement in his hearing acuity since his entrance into service.  

Moreover, the May 2012 VA examiner opined that the Veteran's bilateral hearing loss disability was clearly and unmistakably not aggravated by beyond its natural progression by an in-service injury, event, or illness.  This opinion was a review of the claims folder, including the findings from the May 2011 VA examination report. The VA examiner acknowledged the in-service audiometric findings in 1975 reflected some fluctuation in the degree of hearing loss; however, the audiometric findings at the time of the Veteran's separation examination in 1976 did not demonstrate increased hearing loss overtime.  Rather, the VA examiner observed that the audiometric findings at separation in1976 when compared to those at enlistment in 1972 revealed slight improvement in the Veteran's hearing acuity.  The VA examiner concluded that based on a review of the claims folder, including the service treatment records, the evidence of record indicated that the Veteran's pre-existing hearing loss was not aggravated over time by his period of service. 

When rendering this opinion and providing rationale to support it, the VA examiner was fully aware of the Veteran's reported medical history and considered his reports in conjunction with a review of the medical evidence.  Thus, the Board finds the VA examiner's  opinion to be highly probative evidence and entitled to great weight.  Additionally, the examiner's opinion is not contradicted by any medical evidence.  It is therefore found to be the most probative evidence of record.

The Board notes that the Veteran has alleged that a service treating physician informed him that his hearing loss would worsened as a result of his head injury. The Board finds this statement to be too attenuated to constitute competent medical evidence of nexus for secondary service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).  Moreover, the Board has reviewed the service treatment records, and none of the service treatment records suggest a permanent worsening of his bilateral hearing loss as result of the April 1974 injury.

While the Veteran has expressed his belief that his bilateral hearing loss was the result of his period of service, either by way of in-service injuries or by way of aggravation of his pre-existing condition, he is not medically qualified to render an opinion as to whether the hearing loss disorder was permanently aggravated beyond its natural progression by his military service.   See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Consequently, his statements, without some form of objective medical corroboration, are not deemed to be of significant probative value.  

As described, the Veteran's hearing loss disability was demonstrated on his June 1972 examination prior to enlistment.  The evidence of record shows clearly and unmistakably shows that the pre-existing bilateral hearing loss was not permanently aggravated by the Veteran's military service beyond the natural progression of the disease.  Even though the Board cannot ignore lay evidence of decreased acuity since service, the Board finds that the Veteran is not competent as to the question of whether his underlying preexisting disorder was permanently aggravated beyond its natural progress in service.  The Board finds that the 2012 VA examiner's medical opinion carries far more weight, and the claims must be denied.  As such, the Veteran's hearing was not presumed sound at his enlistment into service and the presumption of aggravation has been rebutted.  The Veteran's claim for service connection for bilateral hearing loss is denied.




ORDER

As new and material evidence sufficient to reopen a claim for service connection for bilateral hearing loss has been received, the Veteran's previously-denied claim is reopened.

Entitlement to service connection for bilateral hearing loss is denied. 


REMAND

The Veteran seeks entitlement to an initial increased evaluation for his lumbar spine disability.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the remaining claims on appeal. 

During the September 2014 Board hearing, the Veteran testified that his lumbar spine disability had worsened since he was last evaluated by VA in May 2012.  Given his lay reports of increased symptomatology, and the fact that the Veteran's spine has not been evaluated in almost three years, the Board finds that he should be afforded a new VA spine examination to evaluate the nature and severity of his current disability, to include any neurologic involvement.

In addition, as noted above in the Introduction section, the Veteran has asserted that he is unable to work due to his service-connected disabilities, and in particular, his lumbar spine disability renders him unemployable.  See November 2010 statement in support of the claim.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record.  Id, 22 Vet. App. at 447.  The record reflects that this issue has been raised.  As such, the issue is properly before the Board.

In light of Rice, and the remand of the claim for a higher initial disabling evaluation for lumbar spine disability, the TDIU issue must be remanded.  The TDIU claim and the initial increased rating claim are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any outstanding VA or private pertinent treatment records identified by the Veteran.  In particular, attempts should be made to obtain all the Veteran's outstanding treatment records from VA medical facility since 2012.

2.  Arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected lumbar spine disability.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the record should indicate that such a review was accomplished.  All indicated tests, including range of motion testing of the thoracolumbar spine, should be performed and the findings (including all orthopedic and neurologic manifestations) should be reported in detail. 

The examiner should provide specific findings as to the range of motion of the thoracolumbar spine.  Any pain during range of motion testing should be noted, and the examiner should accurately measure and report where any recorded pain begins and ends when measuring range of motion. 

The examiner should also note whether there is any objective evidence of weakness, excess fatigability, and/or incoordination associated with the Veteran's disabilities.  If observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees.  The examiner should also state whether there is any abnormality of the thoracolumbar spine, including evidence of ankylosis. 

Also, the examining physician should also consider if there is any neurologic impairment of the lower extremities that is associated with the lumbar spine disability.  If so, the examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe. 

Lastly, the examiner should opine whether the Veteran is unable to secure or maintain substantially gainful employment in light of his service-connected disabilities.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

3.  Thereafter, the claim for initial increased rating as well as claim for TDIU must be adjudicated by the RO/AMC.  This should include consideration for a referral to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) if the Veteran's service-connected disabilities do not satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a) .  If the benefits sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  
      
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).
      
      
      
____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


